DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deplazes et al.  (EP 1 345 445).
Deplazes et al. disclose an elevator system (figure 5A) and method comprising: an elevator car (82) configured for traveling along a hoistway between a plurality of landings (as seen in figure 5B); and 
at least one passenger sensor (79) provided at at least one of the landings (figure 5A); wherein the at least one passenger sensor (79) is configured for detecting passengers (82, 83, 84) being present within a detection zone (figure 5A) defined at the respective landing by detecting a detection signal (figure 5A) reflected by a reflecting building structure (85, 86) at the respective landing (figure 5A and 5B), and for providing a corresponding sensor signal (claim 1).
Deplazes et al. disclose the elevator system, wherein the reflecting building structure (85, 86) is located at an upper part of the respective landing (figures 5A, 5B).
	Deplazes et al. disclose the elevator system, wherein the reflecting building structure is a ceiling  (which is inherent via figures 1B and 3, wherein the reflection or sensors can be utilize on the ceiling).

Deplazes et al. disclose the elevator system, wherein the at least one passenger sensor (39, 79) is configured for providing a signal which is a measure of the number of passengers being present within the predefined detection zone (figures 1B, 3, and 5A).
Deplazes et al. disclose the elevator system, wherein the at least one passenger sensor (39, 79) comprises at least one detector configured for detecting radiation emitted by the passengers (figures 1B and 5A) and being reflected by the ceiling (as discussed in the reference – “According to the invention, a new type of optical 3-D Sensor used in the elevator area. It is about preferably a 3-D sensor in the infrared range is working. A 3-D sensor is particularly suitable optical transmitter for the pulsed emission of light and comprises a CMOS sensor group for receiving light. Ideally, the optical transmitter is a light emitting diode or laser diode, which for example light in emits infrared range, the light in short Impulses - quasi flash-like - is emitted. The impulses can be several tens of nanoseconds long. Preferably the diode for this purpose with an (electrical) shutter provided, which interrupts the emitted light. The diode can also be pulsed directly. The sensor group serves as an image sensor that converts light into electrical signals.”).
Deplazes et al. disclose the elevator system, wherein the at least one detector has an opening angle in between 30° and 60°, in particular an opening angle of 45° (apparent from the signals reflected in figure 3 and 5A).
Deplazes et al. disclose the elevator system, wherein the at least one passenger sensor  comprises at least one emitter configured for emitting a detection signal to be reflected by the ceiling towards the predefined detection zone and at least one detector configured for detecting a detection signal reflected from at least one of the passengers within the predefined detection zone via the ceiling  towards the detector (see figures 3 and 5A; and discussed in claim 1).
Deplazes et al. disclose the elevator system, wherein the emitted and/or detected detection signal includes electromagnetic radiation, in particular visible and/or infrared light (as disclosed in the Description – “According to the invention, a new type of optical 3-D Sensor used in the elevator area. It is about preferably a 3-D sensor in the infrared range is working. A 3-D sensor is particularly suitable optical transmitter for the pulsed emission of light and comprises a CMOS sensor group for receiving light. Ideally, the optical transmitter is a light emitting diode or laser diode, which for example light in emits infrared range, the light in short Impulses - quasi flash-like - is emitted…”).
Deplazes et al. disclose the elevator system, further comprising an input terminal located at at least one of the landings, wherein the at least one passenger sensor is located at or within the at least one input terminal (figure 5A).
Deplazes et al. disclose the elevator system comprising a controller configured for controlling the movement of the at least one elevator car based on the sensor signal(s) provided by the at least one passenger sensor (as disclosed in the Description – “Another embodiment of the invention is shown in FIGS Figures 5A and 5B are shown. It is a device for monitoring the access area in front of an elevator shaft. 5A is the schematic top view an elevator car 82 is shown located on one floor of a building. The cabin 82 is through cabin doors 87, 88 and landing doors 89, 90 from the access area severable. Doors 87-90 are light in the picture shown open. Next to the elevator is a wall Sensor 79 according to the invention, which has a processing device 80 communicates. It is a speaker 81 provided, via which announcements can be made. The access area is laterally through walls 85 and 86 limited. It is a situation where there is a total three people 82, 83, 84 in the access area. People 82 and 83 are right outside the doors 87-90 and wait for these doors to open. Another person 84 moves from doors 87-90 away, as indicated by an arrow. The inventive Device is able to detect this condition. The Device creates a 3-dimensional distance image 76 that is shown schematically in Figure 5B. The device recognizes that three people are in the access area. Furthermore, it is able to monitor whether the People 82 and 83 do not get too close to the opening ones Approach doors 87 - 90. If this is the case, it could the opening movement of the doors can be stopped by one Avoid endangering people. Once the doors are fully open, the people 82, 83 are the Enter elevator car 82. This process can also be monitored become. Doors 87 - 90 can close automatically, as soon as the two persons 82, 83 the elevator car 82 have entered far enough. The person 84 is from the Device further detected. Since this person 84 but from Moving the doors away, the elevator car will not be on them Wait for person 84.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deplazes et al. in view Jukka (2014/108,601).
Deplazes et al. are discussed above.  Deplazes et al. do not disclose sound signal.
However, Jukka discloses an elevator system, wherein the emitted and/or detected detection signal includes sound, in particular ultrasound and/or sound generated by the passengers (26) being present within the detection zone (claims 5-6).
Official Notice is taken with respect to it being well known to utilizing passenger sensors to control dispatching.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Jukka with Deplazes et al., because the teachings provide the use of sound signals in a targeted area for reaching passengers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF7/28/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837